PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Brown, Wallace W., Scott
Application No. 16/178,523
Filed: 1 Nov 2018
For ELECTRONIC VIDEO ev-BOOK USING FLEXIBLE VIDEO SCREENS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.78(c) filed on July 9, 2021 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.  A supplement to this petition was received on July 17, 2020.

The petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Receipt of the petition fee and the required statement of unintentional delay is acknowledged.


§ 1.78(c).

Regarding requirement (1) of 37 C.F.R. § 1.78(c), the corrected/updated ADS that has been included with this decision cannot be entered, since as it fails to comply with 37 C.F.R. 
§ 1.78(d)(1) for there is no common inventorship with the application to which benefit is being sought.

37 C.F.R. § 1.78(d)(1) sets forth, in pertinent part: 
“[e] ach prior-filed application must name the inventor or a joint inventor named in the later-filed application as the inventor or a joint inventor.”   This application does not share at least one common inventor with application number 62/597,768.1

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.78(c).”  

When submitting a reply to this decision, Petitioner must base all changes not off the corrected ADS filed with this petition, but rather off the corrected filing receipt mailed on July 1, 2020 which sets forth, in pertinent part:


    PNG
    media_image2.png
    61
    700
    media_image2.png
    Greyscale


Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything 

The petition fee has been received and need not be resubmitted.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 It appears this corrected ADS contain a typographical error, since Petitioner is the listed inventor in provisional application number 62/697,768.
        
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply.